DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The preliminary amendment filed on 06/26/2020 has been entered. Claims 8 and 10 have been amended and thus clams 1-16 are currently pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Group I, claim(s) 1-7, drawn to a noble metal-transition metal complex catalyst.
Group II, claim(s) 8-9, drawn to a hydrogenation method.
Group III, claim(s) 10, drawn to a cyclohexane dimethanol.
Group IV, claim(s) 11-16, drawn to a method for preparing noble metal-transition metal complex.
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a noble metal-transition metal complex catalyst supported on a carbon- coated silica-alumina carrier, wherein 40 parts by weight to 95 parts by weight of alumina (Al2O3) and 5 parts by weight to 60 parts by weight of silica (SiO2) are included based on 100 parts by weight of the entire carrier; and 1 part by weight to 20 parts by weight of the noble metal and the transition metal are included based on 100 parts by weight of the carbon-coated silica-alumina carrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patent number EP0681868A1 (EP’868; original and machine translation attached herein; machine translation will be referenced for its teachings).  EP’868 teaches a catalyst comprising palladium (equivalent to the claimed noble metal) with Pt as a promoter (equivalent to the claimed transition metal) supported on carbon-coated SiO2-Al2O3 support ([0015]-[0017] and [0023]). EP’868 further teaches that the amount of SiO2 in SiO2-Al2O3 support is 40% by mass ([0040]) and thus the amount of Al2O3 is 60% by mass. EP’868 also teaches that the amount of carbon layer in the carrier ranges between 1 to 20% by mass ([0018]). Hence the amount of SiO2 and Al2O3 in the entire amount of the carrier that also includes carbon layer is calculated to be in the range of 32-39.6 mass% and 48-59.4 mass%, respectively (see below for calculation when carbon is 1 mass%):
mass% SiO2-Al2O3 in the total carrier = total mass% - C mass% = 100 – 1 = 99%
mass% SiO2 in 99% (thus in total carrier) = 40% x 99% = 39.6%
mass% Al2O3 in 99% (thus in total carrier) = 60% x 99% = 59.4%
The same calculation applies for when carbon is 20 mass%. EP’868 also teaches that the amount of metal applied to the carrier is in the range of 0.1 to 15% by mass ([0019]) and that the Pt promoter is 0.01 to 0.2% by mass ([0023]).

 lack unity of invention because even though the inventions of these groups require the technical feature of a noble metal-transition metal complex catalyst supported on a carbon- coated silica-alumina carrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patent number EP0681868A1 (EP’868; original and machine translation attached herein; machine translation will be referenced for its teachings).  EP’868 teaches a catalyst comprising palladium (equivalent to the claimed noble metal) with Pt as a promoter (equivalent to the claimed transition metal) supported on carbon-coated SiO2-Al2O3 support ([0015]-[0017] and [0023]). 

Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a cyclohexane dimethanol, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Patent application publication number US2017/0107164A1 (US’164).  US’164 teaches cyclohexane dimethanol compound. It is noted that the claim language “prepared by performing…” in Group III is a product by process claim language and is not given patentable weight (see MPEP § 2113).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622